DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	The amendment filed on 2/16/21 is entered and made of record. 
III.	Claims 1-20 are pending and have been examined, where claims 1-20 is/are rejected. Explanations will be provided below.
IV.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
V.	Patent eligibility (updated in 2019) shown by the following: Claims 1-20 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “ranking each respective cluster among the plurality of clusters of articles based on issue information associated with the respective cluster to determine one or more highest ranked clusters; and causing an electronic device to display a graphical user interface including one or more representative articles corresponding to each of the one or more highest ranked clusters, each respective representative article among the one or more representative articles being selected from among two or more articles among the plurality of articles included in a corresponding cluster among the one or more highest ranked cluster” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical 
VI.	There are no PCT associated with the current application. 

[2]	Response to Arguments
The arguments presented by the applicant have been considered and are found unconvincing. The applicant stated: 

    PNG
    media_image1.png
    125
    596
    media_image1.png
    Greyscale

The examiner disagrees. Houle discloses causing an electronic device to display a graphical user interface including one or more representative articles corresponding to each of the one or more highest ranked clusters (paragraph 150, every v included within NN(R, q, [Symbol font/0x71](k)) is ranked according to the confidence value CONF(Cq, Cv), where Cq=NN(R, q, k) and Cv=NN(R, v, k), from highest to lowest (ties are broken according to distance from q, see paragraph 151, k elements having highest score can be reported as the new, adjusted cluster, paragraph 193, a predetermined number of terms achieving the highest scores can be ranked and presented to the user, see figure 10, below, the clusters are displayed in tree ranking fashion, more details shown in figure 16): 

    PNG
    media_image2.png
    496
    879
    media_image2.png
    Greyscale

each respective representative article among the one or more representative articles being selected from among two or more articles among the plurality of articles included in a corresponding cluster among the one or more highest ranked cluster (see figure 20, cluster 1 and cluster 2 are selected and are placed with keyword 1 to keyword 6, each cluster includes more than 2 articles):

    PNG
    media_image3.png
    249
    505
    media_image3.png
    Greyscale
.
The applicant also stated: 

    PNG
    media_image4.png
    97
    603
    media_image4.png
    Greyscale

The examiner disagrees. Houle discloses ranking each respective cluster among the plurality of clusters of articles based on issue information associated with the respective cluster to determine one or more highest ranked clusters (see paragraph 104, document-keyword vectors may be computed from given keywords and documents using any of several known techniques, appropriate weighting is used to digitize the documents, the keywords represents the content of each new article content, see paragraph 150, ranked according to the confidence value CONF(Cq, Cv), where Cq=NN(R, q, k) and Cv=NN(R, v, k), from highest to lowest, paragraph 151, k elements having highest score can be reported as the new, adjusted cluster; alternatively, the entire ranking of the outer patch elements can be reported, and the user left to judge the final cluster membership, also see paragraph 210, retrieval subsystem 40 determines that the query instructs the retrieval of clusters that have not already been computed and stored, the retrieval subsystem 40 invokes the SASH data 30, and retrieves the appropriate node vectors of the SASH by computing similarities between the document-keyword vectors and the query vectors).
Please see the underlined portions. 

The applicant arguments for claim 2 is the following: 

    PNG
    media_image5.png
    183
    589
    media_image5.png
    Greyscale

The examiner disagrees. Houle discloses a method of claim 1 wherein the ranking ranks each respective cluster based on an issue level, the issue level being determined based on the issue information including at least one of (i) a quantity of a first subset of articles among the plurality of articles included in the respective cluster OR (ii) an article distribution based on time information associated with the respective cluster (see paragraph 253, the time cost for clustering and graph construction assumes that all nearest-neighbor patches have already been precomputed, the time cost is time information).

The arguments presented by the applicant were found unconvincing and the examiner will repeat the same rejections. 

[3]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 1-20 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims. Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), 

[4]	Grounds of Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-2, 5-11, 14-16 and 18-20 are rejected under 35 U.S.C. 102(b) as being anticipated by Houle (US 20040139067).

With regards to claim 1, Houle discloses a method of providing news articles by a server, the method comprising:
determining a plurality of clusters of articles among a plurality of articles (see figure 5, plurality of clusters are grouped together, and see paragraph 218);
ranking each respective cluster among the plurality of clusters of articles based on issue information associated with the respective cluster to determine one or more highest ranked clusters (see paragraph 104, document-keyword vectors may be computed from given keywords and documents using any of several known techniques, appropriate weighting is used to digitize the documents, the keywords represents the content of each new article content, see paragraph 150, ranked according to the confidence value CONF(Cq, Cv), where Cq=NN(R, q, k) and Cv=NN(R, v, k), from highest to lowest, paragraph 151, k elements having highest score can be reported as the new, adjusted cluster; alternatively, the entire ranking of the outer patch elements can be reported, and the user left to judge the final cluster membership, also see paragraph 210, retrieval subsystem 40 determines that the query instructs the retrieval of clusters that have not already been computed and stored, the retrieval subsystem 40 invokes the SASH data 30, and retrieves the appropriate node vectors of the SASH by computing similarities between the document-keyword vectors and the query vectors) and

    PNG
    media_image6.png
    376
    554
    media_image6.png
    Greyscale

causing an electronic device to display a graphical user interface including one or more representative articles corresponding to each of the one or more highest ranked clusters (paragraph 150, every v included within NN(R, q, [Symbol font/0x71](k)) is ranked according to the confidence value CONF(Cq, Cv), where Cq=NN(R, q, k) and Cv=NN(R, v, k), from highest to lowest (ties are broken according to distance from q, see paragraph 151, k elements having highest score can be reported as the new, adjusted cluster, paragraph 193, a predetermined number of terms achieving the highest scores can be ranked and presented to the user, see figure 10, below, the clusters are displayed in tree ranking fashion, more details shown in figure 16): 

    PNG
    media_image2.png
    496
    879
    media_image2.png
    Greyscale

each respective representative article among the one or more representative articles being selected from among two or more articles among the plurality of articles included in a corresponding cluster among the one or more highest ranked cluster (see figure 20, cluster 1 and cluster 2 are selected and are placed with keyword 1 to keyword 6, each cluster includes more than 2 articles):

    PNG
    media_image3.png
    249
    505
    media_image3.png
    Greyscale
.
With regards to claim 2, Houle discloses a method of claim 1 wherein the ranking ranks each respective cluster based on an issue level, the issue level being determined based on the issue information including at least one of (i) a quantity of a first subset of articles among the 

With regards to claim 5, Houle discloses a method of claim 2, wherein the ranking is based on the issue level determined based on issue information of a user and using artificial intelligence (paragraph 110, k-nearest neighbor set of q, where K-nearest neighbor is an AI technique).

With regards to claim 6, Houle discloses calculating an article score for each respective article among the plurality of articles, each of the plurality of articles being included in a corresponding cluster among the plurality of clusters of articles (see paragraph 115, relevance of Cj to Ci is assessed according to a natural confidence measure resembling, where the confidence is read as the score); and determining a priority of each respective article among the plurality of articles based on the article score for the respective article (see paragraph 151, elements having highest score can be reported as the new, adjusted cluster; alternatively, the entire ranking of the outer patch elements can be reported).

With regards to claim 7, Houle discloses a method of claim 6, further comprising: adding a new factor to a group of factors used for calculating the article score, wherein the calculating the article score calculates the article score based on the group of factors including the new factor (see figure 13, Sh, Sh-1, … , S2 and S1), the article score having a value within a defined range of 

With regards to claim 8, Houle discloses a method of claim 6, further comprising: assigning a respective weight to each of a group of factors used for calculating the article score, each respective weight having a value between 0 and 1 (see paragraph 135, different weightings can be given to the internal and external contributions to the relative self-confidence value, and see paragraph 136, weights are within certain ranges), wherein the calculating the article score calculates the article score based on the group of factors and the respective weight assigned to each of the group of factors (see equation on paragraph 135, the RSCONF'(Cq,k,phi) equation is the equation to calculate the score).

With regards to claim 9, Houle discloses a method of claim 1, further comprising: selecting a representative article of each respective cluster among the plurality of clusters of articles by analyzing features of two or more articles among the plurality of articles included in the respective cluster (see figure 20, the two clusters, cluster 1 and cluster 2 are read as the at least two articles, the keyword vector contains plurality of features which are then analyzed through classification, see paragraph 147), each of the one or more representative articles corresponding to each of the one or more highest ranked clusters being the selected representative article of a corresponding cluster among the one or more highest ranked cluster (see paragraph 151, elements having highest score can be reported as the new, adjusted cluster; alternatively, the entire ranking of the outer patch elements can be reported).

With regards to claim 10, Houle discloses a method of claim 1, further comprising: selecting a different representative article of each respective cluster among the plurality of clusters of articles based on an article score of a user, each of the one or more representative articles corresponding to each of the one or more highest ranked clusters being the selected representative article of a corresponding cluster among the one or more highest ranked cluster (see paragraph 150, ranked according to the confidence value CONF(Cq, Cv), where Cq=NN(R, q, k) and Cv=NN(R, v, k), from highest to lowest).

With regards to claim 11, Houle discloses method of claim 9, wherein the selecting the representative article selects the representative article based on one or more features extracted by analyzing the two or more articles included in the respective cluster using a quality model based on an AI neural network (see paragraph 110, k-nearest neighbor set of q, where K-nearest neighbor is an AI technique).

With regards to claims 14 and 15 see the rationale and rejection for claim 1. In addition see figure 10 for CRM and computer server. 

With regards to claim 16, see the rationale and rejection for claim 2. 

With regards to claim 18, see the rationale and rejection for claim 6. 



With regards to claim 20, see the rationale and rejection for claims 9 and 11.

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 3, 4 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Houle (US 20040139067) in view of Chakerian (US 20160004667).

With regards to claim 3, Houle discloses all the limitations of claim 1; and a method of claim 2, wherein the ranking further comprises: and ranking the respective cluster according to a score based on the article distribution corresponding to the relative section (paragraph 151, k elements having highest score can be reported as the new, adjusted cluster). 
Houle is silent in disclosing determining a relative section of the respective cluster based on a plurality of time periods elapsed from a plurality of publication times of the first subset of articles included in the respective cluster.
Chakerian discloses determining a relative section of the respective cluster based on a plurality of time periods elapsed from a plurality of publication times of the first subset of articles 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include clustering based on time periods because extract additional details on the clusters of new article to improve classification. 

With regards to claim 4, Chakerian discloses a method of claim 3, wherein the ranking further comprises assigning a publication time based weight to the relative section based on the plurality of publication times of the first subset of articles (see paragraph 37, clusters to which no or few documents are added for some period of time are likely to drop in weight below a minimal weight and become inactive over time).

With regards to claim 17, see the rationale and rejection for claim 3. 

3.	Claims 12 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Houle (US 20040139067) in view of Caudill (US 20020129015).

With regards to claim 12, Houle discloses determining a plurality of information richness scores corresponding to a plurality of training articles according to an information amount included in the plurality of training articles, the information amount being determined based on one or more article features (see paragraph 150, ranked according to the confidence value CONF(Cq, 
Caudill discloses determining a plurality of user satisfaction scores corresponding to the plurality of training articles by extracting one or more feedback features related to the plurality of training articles, and training the quality model based on the AI neural network using the plurality of information richness scores and the plurality of user satisfaction scores (see paragraph 125, process of clustering documents using the document clustering component as shown in figure 11, the process includes three steps, namely, document vectorization 500 of the documents in the set 502 to be clustered, query vectorization 510 of the original user query 512, and training the document clustering component on the vectorized documents, user interaction and feedback to determine the appropriate cluster(s) of documents to return to the user).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include user satisfaction scores in order to extract additional details for improving classification accuracies.



This action is made final. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shorten statutory period for reply to this final action is set to expire three months from the mailing date of this action. In the event a first reply is filed within two months of the mailing date of this final action and the advisory action is not mailed until after the end of the three-month shorten statutory period, then the shorten statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however will the statutory period for reply expire later than six months from the mailing date of the final action.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 4/7/21